Citation Nr: 1409671	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-27 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from June 30, 1999 to May 21, 2001.  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD since May 22, 2001.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis and disc disease of the lumbar spine, since June 30, 1999.  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), from June 30, 1999 to May 21, 2001.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision from the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for degenerative changes and narrowing of the intervertebral disc space, and granted service connection for PTSD, and awarded a 50 percent rating, effective June 30, 1999.  By rating decision of November 2008, the Veteran's rating for PTSD was increased from 50 percent to 70 percent, effective May 22, 2001 and service connection for degenerative arthritis and disc disease of the lumbar spine was granted, and awarded a 20 percent rating, effective June 30, 1999.  By rating decision of May 2010, a TDIU was granted, effective May 21, 2001.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claims for an increased rating for PTSD, degenerative arthritis and disc disease of the lumbar spine  and a TDIU are still in appellate status.  

The issues of an increased rating for degenerative arthritis and disc disease of the lumbar spine, since June 30, 1999 and entitlement to TDIU from June 30, 1999 to May 21, 2001 being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Since June 30, 1999, the Veteran's service-connected PTSD has been the result of total occupational and social impairment, due to gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; impaired impulse control; and difficulty adapting to stressful circumstances (including work or work-like setting).  


CONCLUSION OF LAW

The criteria for an initial of 100 percent since June 30, 1999 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal for an increased rating for PTSD.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   

Initial Increased Rating-PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that his PTSD condition has been totally disabling since his June 1999.  He maintains he is unable to work and suffers from delusions and anger management issues.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10  (2013).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

By rating decision of March 2000, the RO granted service connection for PTSD.  PTSD was awarded a 50 percent rating, effective June 1999.  By rating decision of November 2008, the RO increased the 50 percent rating to 70 percent, effective May 2001.  A 70 percent rating has been effective since that date. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

The Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., few friends or conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA  and private inpatient and outpatient medical records, statements from the Veteran's family members and private and VA examination reports-the Board finds that the totality of the evidence supports the assignment of a 100 percent rating from June 30, 1999 to May 21, 2001 for the Veteran's PTSD.  

In July 1999, statements from the Veteran's brother and sister in support of his claim were associated with the claims folder.  His brother indicated, in pertinent part, that the Veteran exhibited delusional behavior, often thinking that people were after him.  His sister also indicated that he was delusional and he had knives and guns and they thought that the Veteran would use these knives and guns to harm himself or others.  

In October 1999, a statement was received from K.K., Ph.D. in support of the Veteran's claim.  Dr. K.K. stated that he was offering a diagnostic impression about the Veteran's global level of functioning.  He was initially consulted by the Veteran in July 1998 for help managing fears of loss of control of violent impulses.  He continued to see the Veteran for psychotherapy 2 to 3 times per month and consulted with a psychiatrist who monitors his medication.  Dr. K.K. stated that the Veteran had some episodic impairment in reality testing and major impairment in his ability to socialize, work, and use good judgment.  His global assessment of functioning (GAF) score was 35.  

The Veteran underwent a VA psychiatric examination in August 1999.  Mental status examination found the Veteran to be neatly dressed and groomed.  He was fully cooperative with the interview.  His mood was anxious and his affect appropriate.  Eye contact was good.  He was oriented to person, place, time, and purpose.  Speech was normal rate and volume.  There was no evidence of visual hallucinations, delusions, thought disorder, or current suicidal or homicidal ideation.  He did report auditory hallucinations of people talking about him.  He demonstrated excellent insight into this symptom.  He reported obsessive-checking behavior, with frequent returns to his home 4 to 5 times to ensure the door was locked and that the coffee pot was turned off.  He also indicated that he got up twice at night to check the doors.  There was no other evidence of other inappropriate behavior or impairment.  He reported episodes of panic attacks; though marked by feelings of panic, the duration of these episodes suggested they were not true panic attacks.  There was no evidence of long- or short-term memory problems.  The diagnosis was PTSD, chronic.  His GAF score was 60. 

Progress notes from Shores Psychiatric Program beginning in August 1999 were reviewed and associated with the claims folder.  He was seen by N.M., MD.  The Veteran complained of experiencing paranoid ideation and difficulty controlling his anxiety and mood.  He was started on Paxil and it was determined that he was clearly having more psychotic symptomatology.  Cogentin was later added to his medication protocol.  He later reported depressive symptoms in addition to his anxiety.  In May 2004, he reported that he was recently hospitalized at St. John's Hospital.  He was admitted when he became acutely suicidal.  During his inpatient stay, he was placed on Effexor and the dosage was increased.  His medication also included Xanax and Klonopin.  

In April 2000, the Veteran was hospitalized at John's Hospital.  It was noted that the Veteran's condition had been deteriorating gradually and consistently.  He was faced with some problems in his home and became overwhelmed and suicidal.  He had guns in his home and had plans to shoot himself.  He contacted his psychiatrist and he was admitted.  Mental status examination revealed the Veteran was dressed casually.  His personal hygiene was poor to fair.  His mood was depressed.  He exhibited psychomotor retardation.  He admitted to suicidal ideation.  He denied homicidal thoughts. He denied auditory or visual hallucinations.  He admitted to some vague paranoid thinking.  He was alert and oriented and his memory was intact.  His diagnoses were major depression, recurrent with psychosis, rule out bipolar disorder, and history of PTSD.  His GAF was 30.  He was switched from Paxil to Effexor.  

In July 2000, a statement was received from the Vet Center in support of the Veteran's claim.  It was noted that the Veteran's post-military life included significant self-medication for years, marital instability, violent behavior, imprisonment, unstable thinking and behavior, three hospitalizations for depression and suicidal ideation, and chronic, severe, PTSD symptomatology.  At the time of the statement, he continued to experience severe symptoms of PTSD to include flashbacks, sleeplessness, nightmares, sweats, unresolved intrusive memories, survivor's guilt, isolation, anger and rage control difficulty.  He also experienced continued episodes of severe depression and paranoia.  He had been attending weekly individual and group therapy sessions since July 1, 1999, at the Detroit Vet Center.  His pertinent diagnosis was PTSD, chronic, severe, depression, chronic, severe, and recurrent.  His current GAF was 35 and the highest GAF for the past year was 40.  

In July 2000, a statement was written to VA on behalf of the Veteran's claim by Dr. K.K.  He stated that during the past 9 months, the Veteran had on average two to four symptom exacerbations per month.  During this time, he developed serious symptoms such as depression with suicidal ideation, and panic attacks.  He also demonstrated impairment in reality testing with paranoid ideation including fears of being harmed (e.g. poisoned) and major impairment in his ability to work, socialize, and maintain family relations.  He was avoidant of people and most situations outside of his home in order to control fearful and violent impulses.  His judgment, thinking, and mood, were quite impaired during these episodes.  Typically, these episodes were triggered by trauma-related stimuli, lasted three to five days, subsided to a more moderate level of symptomatology for five to 10 days, and then once again exacerbated.  During the time period, he had two hospitalizations.  One was at the VA PTSD program (February 2002), which he terminated because he could not handle the stress of hospitalization as they withdrew his psychotropic medication.  His GAF was 30.  Most recently, he was hospitalized on a medical psychiatric unit for suicidal ideation and depression.  His psychotropic medication  was revised; however, he continued to experience exacerbations two or more times a month.  His GAF was 35, reflecting continued episodic impairment in reality testing, and continued major impairment in work, family relations, socialization, judgment, thinking, and mood.  It was noted that on a good day during a good week, his GAF may be 60.  However, during the past 2 years, his overall level of functioning had not been without serious symptoms (i.e. GAF 50 or below) for more than 2 weeks.  Typically, his GAF fell below 35 many days of each month.  

The Veteran testified at a RO hearing in August  2000.  He related that he stopped working in 1997 because of the stress of being around people, his anger, his suspicion of everyone, and his inability to handle work on an everyday basis.  He testified that he often found himself in confrontation with people.  He related that he was married, but periodically had trouble with his wife.  He stated that they lived together, but they led different lives.  He testified that he stayed home, rarely went out, was comfortable at home, but was not comfortable out in crowds.  He related that he had a security system in his home, turned it on, puttered in his workshop in his basement, and avoided leaving his home.  He also stated that he patrolled his home.  He kept a loaded gun in his home and often had feelings that people would poison him.  He also stated that he had nightly nightmares and panic attacks and he took medication to help control these symptoms.  He testified that he worked over 30 years for General Motors over many different jobs.  At the end of his career, he was working by himself so he would not have to deal with other people.  One Monday morning, he came to work, signed his retirement papers, and went home.  He also stated that he was suicidal at times and felt he was a danger to himself or others.  

The Veteran submitted a statement in August 2000, after his hearing.  He indicated, in pertinent part, that the reason he was able to work for General Motors for as long as he did was because he had the protection of the union and his father and two brothers, who were in management and also protected him.  

In February 2001, the Veteran underwent a VA psychiatric examination.  He complained of being depressed since leaving the Army.  Mental status examination showed he was in no acute distress.  His hygiene and grooming were appropriate.  His mood was euthymic and his affect was pleasant.  He was smiling during the interview and acting in a jovial manner.  There were no current signs of psychosis.  He had fair insight and judgment.  The diagnosis was PTSD.  His GAF was 65.  The examiner stated that the Veteran's GAF of 65 showed he had some difficulty with social functioning, but functioned well in his job for 36 years and retired and was able to have a steady relationship with his wife for the last 28 years and a good relationship with his daughter.  He was noted to enjoy golfing even though he had difficulty with social functioning.   

In May 2001, a statement was received by VA from the Vet Center in support of the Veteran's claim.  This update indicated that since the Veteran had been in therapy, he had no respite from his symptomatology.  According to his counselor, it had become increasingly clear that he was unable to function any longer in the area of work or social life.  He had reached the point where he was unable to concentrate without symptomatology for a sufficient time to enable work functioning.  Despite his best efforts at overcoming his problems, his prognosis was regarded as poor and guarded.  

In May 2001, Dr. K.K. provided an update as to the Veteran's PTSD symptomatology.  In the past 10 months, the Veteran's PTSD exacerbations typically lasted three to five days (GAF 35), subsided to a more moderate symptomatology for five to 10 days (GAF 50), then returned to baseline functioning (GAF 60) before being exacerbated a week later.  During his symptom exacerbations, he developed serious impairments such as depression with suicidal ideation, anxiety with panic attacks, and impairment in reality testing with paranoid ideation, including fears of being harmed (e.g. being poisoned, targeted for retaliation for events of 20 to 30 years ago, spied on from parked cars, etc.).  He had a major impairment in his ability to work, socialize, or maintain family relations.  He was avoidant of people and most situations outside his home in order to control fearful and violent impulses.  His judgment, thinking, and mood were quite impaired during these episodes.  

During this period since June 1999, the Veteran's PTSD symptomatology has been productive of total occupational and social impairment.  He has been delusional, believing that someone is going to poison him or that people were after him.  He kept knives and loaded guns in his home to allegedly protect himself from harm.  He has had several changes in his medications and increasing dosages, to no avail.  He has had suicidal ideation throughout this period of time, and continued to exhibit violent angry impulses.  He testified to retiring from G.M. without much thought, because of his inability to work around others.  He stated that he had been able to maintain his employment for the number of years he had because of the protection of the union, his father, and his two brothers, all who were in management.  He had been an inpatient for psychiatric reasons on two occasions during this period, and, moreover, he left against medical advice from the PTSD Recovery Program because he could not cope when they removed his psychotropic medication.  His GAF for his PTSD at this time was scored in the range of 30 to 60, serious to moderate symptomatology, throughout the rating period.  However, most of the time, his GAF was 30, exhibiting considerable influence by delusions and serious impairment in communication.  He had panic attacks and he exhibited anger or violent rages on a continued basis.  He was so avoidant of others, and so delusional in his thinking that others wanted to poison him or harm him, he kept a loaded gun for protection and rarely went out of the home.  Based on these findings, the totality of the evidence supports a total rating of 100 percent for his PTSD during the period from June 30, 1999 to May 21, 2001.  As a 100 percent rating for PTSD is warranted, consideration on an extraschedular basis is not necessary.  


ORDER

An initial rating of 100 percent, from June 30, 1999 to May 21, 2001 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Additional development is necessary in this case.  

The Veteran claims that his service-connected degenerative arthritis and disc disease of the lumbar spine is more severe than the 20 percent evaluation assigned.  The evidence of record indicates that during the appellate period, the Veteran was applying for Social Security disability benefits.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran indicates that he was applying for Social Security disability benefits and it is not clear for what disabilities, the potential relevancy of the SSA decision and the records it considered cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.  

Additionally, during the pendency of this appeal, regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This amendment was effective on September 23, 2002.  Id.  Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  68 Fed. Reg. 51454  -51458 (2003). 

VA's General Counsel, in a precedent opinion, held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422  (2000). 

Prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this Diagnostic Code, a 60 percent evaluation is assigned when there is evidence of pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief; and a 40 percent evaluation is assigned when there is severe disability with recurrent attacks and only intermittent relief.  A 20 percent rating is assigned when it is moderate, recurring attacks.

As of September 23, 2002, intervertebral disc syndrome is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Specifically, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; and a 40 percent evaluation is assigned when the incapacitating symptom episodes last at least four weeks, but less than six weeks.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months and a 10 percent rating is assigned for incapacitating episodes have a total duration of at least one week, but less than two weeks during the past 12 months.  This remained essentially unchanged in the revisions effective on September 26, 2003.  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449  (2004). 

Note (1) states that for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2) states that when evaluating the disability on the basis of chronic manifestations, evaluate the orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3) provides that if the intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a 20 percent rating was assigned with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 10 percent rating was assigned for characteristic pain on motion; and a 0 percent rating was assigned with slight subjective symptoms only.  38 C.F.R. § 4.71a , Diagnostic Code 5295.  

Prior to September 26, 2003, Diagnostic Code 5292, for limitation of motion of the lumbar spine, provided a 10 percent rating when limitation of motion was slight, a 20 percent rating when moderate, and a 40 percent rating when severe. 38 C.F.R. § 4.71a  , Diagnostic Code 5292. 

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned for degenerative arthritis or intervertebral disc syndrome when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine. Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Note (2). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28th Ed. 1994) at 86). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532   (1993).  

In this regard, the RO did not address the criteria for disc disease of the lumbar spine or the criteria for lumbar spine prior to September 2002.  These should be done for the Veteran's lumbar spine claim.  

The issue of entitlement to a TDIU between June 30, 1999 to May 21, 1999, is inextricably intertwined with the issue of an increased rating for degenerative arthritis and disc disease since June 30, 1999.  Therefore, the issue of entitlement to a TDIU is held in abeyance until the resolution of the increased rating issue on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the decision and records considered by the Social Security Administration in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  

2.  Following completion of the above, the RO should schedule the Veteran for a comprehensive VA examination of the lumbar spine.  The purpose of the examination is to determine the severity of the Veteran's service-connected lumbar spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  The examiner should be asked whether the Veteran has ankylosis of the thoracolumbar spine and if so, whether it is favorable or unfavorable.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

3.  Then, the RO should readjudicate the claim for an increased initial rating for the Veteran's degenerative arthritis and disc disease of the lumbar spine under the criteria in effect prior to September 23, 2002 and the criteria in effect thereafter.  

4.  Then, readjudicate the TDIU issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


